Sherwin, J.
i principal knowledge of agent. The payment in question was made to the plaintiff’s son, who is shown to have been her duly authorized agent to receive it, and whatever knowledge-he had as to the character of the fund which was paid to him, or as to the authority or want 0f authority on the part of the guardian to so use it, must be imputed to the plaintiff, for under *96such circumstances the knowledge of the agent is that of the principal. Jones v. Bamford, 21 Iowa, 217.
2. guardian funds of ' ward: how held. II. The guardian had no authority from the court to use his ward’s money for the payment of his own debt, and in thus appropriating it he was acting wrongfully. Bates v. Dunham, 58 Iowa, 308. And if the plaintiff knew, or under the circumstances should have known,' that the money she received was wrongfully paid to her, she would hold it for the benefit of the cestui que trust. 2 Perry, Trusts, section 832.
3 improper funds:wraGS ífication. III. And in this case, if there had been no ratification of the transaction after the ward became of age, it would perhaps be the duty of the court to grant the relief • asked by Franklin A Simplot, because we are inclined to the view that the plaintiff’s son fcnew that the money belonged to Franklin Simplot, and that it was used for the payment of his father’s debt without authority of law. But we need not determine this definitely, for the evidence convinces us that it was so paid under the express direction of the ward, who was present at the time, and took part in the transaction, and accepted the note and mortgage -executed by his father for the money. True, he was an infant at that time, and his part in the transaction would not bind him, providing he saw fit to disaffirm the same after his legal disability was removed. This, however, he did not do. On the contrary, soon after he became of age, he was fully advised of the transaction, and knew that he held his father’s note for the money and a second mortgage securing the same. If he was n >t satisfied with this security, it was his duty to disaffirm his contract within a reasonable time, and this he did not do. Jones v. Jones, 46 Iowa 466. If there had been an agreement that the payment of this money should operate as an equitable assignment of a corresponding interest in the plaintiff’s mortgage, the appellant would be entitled to the relief asked, but the *97evidence does not satisfy, us that there was such an agreement. Nor are we able to find that the appellant was under any mental disability at the time of any of the transactions in question.
The judgment is aitirmed.